DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim refers to “the magnetic field parameters” in lines 10 and 13.  There is insufficient antecedent basis for this limitation within the claims, and it is not clear what it is referring to. 



Regarding Claim 10:
	The claim refers to “the stopping portion.” There is insufficient antecedent basis for this limitation within the claims.

Regarding Claim 18:
	The claim states “generating a second magnetic field from the magnetic field generated by the magnetic field generator.” It is not clear if the claim is requiring a first magnetic field to generate a second magnetic field or if the magnetic field generator is generating a second magnetic field. 
	The term “a second magnetic field” is further indefinite because claim 17 refers to “a second magnetic field” it is therefore not clear if these are the same second magnetic field or different magnetic fields.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim requires only one of the first or second passage to be in the receiving area of the frame, however claim 17, from which claim 19 depends, requires “first and second passages are positioned at different locations within the receiving area”. As both are required to be within the receiving area in claim 17, claim 19 does not include all the limitations of claim 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokleby et al (US 2015/0090664).

Regarding Claim 17:
	Nokleby teaches the method for isolating target cells, comprising: positioning a body having a first passage and a second passage (sample tubes 70 a and 70b) within a receiving area (vessel retaining portion 40) (see para. 0042) of a frame (rack 30) coupled to a magnetic field generator (magnetic base 20) wherein the first and the second passages are positioned at different locations within the receiving area (see para. 0038); generating a magnetic field in the receiving area by the magnetic field generator when the body is coupled to the magnetic field generator to cause the first passage to experience a first magnetic field strength, a first magnetic field gradient, or both; and the second passage to experience a second magnetic field strength, a second magnetic field gradient, or both (both passages experience a magnetic field) (see para. 0042).

Regarding Claim 18:
	Nokleby teaches the method of claim 17, generating a second magnetic field from the magnetic field generated by the magnetic field generator (different magnetic force to retain members and exerted on particles) (see para. 0041).

Regarding Claim 19:


Regarding Claim 20:
	Nokleby teaches the method of claim 17, further comprising: incubating a first cell mixture with a first size bead and a second cell mixture with a second size (claims do not require that the first and second size are different) bead such that a target cell in the first cell mixture is labelled with the first size bead and a target cell in the second cell mixture is labelled with the second size bead; and, passing the first cell mixture through the first passage and the second cell mixture through the second passage (see para. 0063).

Allowable Subject Matter
Claim 16 is allowed.
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The independent claims are allowable in view of the closest prior art, Nokleby. The prior art does not teach a first magnetic field strength of gradient different from a second magnetic field . 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        9/29/2021